DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-16 were previously allowed. Prosecution has been reopened in view of the IDS submitted on 5/25/2022. Therefore, claims 1-16 are pending in the application and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/25/2022 was filed after the mailing date of the Notice of Allowance on 2/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahisa et al. (IDS: JP2013067275A) hereinafter Takahisa.
Claim 1:
Takahisa discloses a saddle-riding type vehicle comprising: a driver's seat on which an occupant taking a driving posture sits; a fuel tank disposed in front of the driver's seat and extending in a front-rear direction [Figs. 1-4, Items 1, 10, 16] and having a fuel vapor outlet at a bottom of the fuel tank; [Figs. 1-4, Item 65 goes through the bottom of the fuel tank to the canister] a canister formed into an elongated shape that defines a longitudinal axis of the canister, fuel vapors generated in the fuel tank being brought into the canister and adsorbed and held by an adsorbent provided in the canister; and [Figs. 1-4, Item 55] a fuel vapor discharge pipe extending through the fuel tank and connecting a vapor phase part of the fuel tank to the fuel vapor outlet, [Figs. 1-4, Items 65, 67] wherein the canister is disposed under the fuel tank with the longitudinal axis aligned with the front-rear direction and is entirely covered by the fuel tank in vehicle side view. [Figs. 1-4, Items 10, 55]
Claim 2:
Takahisa, as shown in the rejection above, discloses all the limitations of claim 1.
Takahisa also discloses wherein the fuel tank includes a raised portion formed on a center of the fuel tank in a vehicle width direction, the raised portion resulting from raising a bottom portion of the fuel tank upward and extending in the front-rear direction, [Figs. 1-4, Item 100] a vehicle body frame extending under the raised portion in the front-rear direction, [Figs. 1-4, Item 2] an upper surface of the raised portion gradually lowering toward a rear of the raised portion, and [Figs. 1-4, Item 100; rearward portion tapers moving in the aft direction] the canister is disposed close to a front side of the fuel tank. [Figs. 1-4, Items 10, 100]
Claim 4:
Takahisa, as shown in the rejection above, discloses all the limitations of claim 1.
Takahisa also discloses wherein the canister includes a fuel vapor inlet and the fuel vapor outlet on an end surface of the canister with respect to the longitudinal axis. [Figs. 1-4, Items 64, 65]
Claim 10:
Takahisa, as shown in the rejection above, discloses all the limitations of claim 1.
Takahisa does not disclose that wherein the fuel tank includes a tank bottom plate forming the bottom of the fuel tank. Takahisa does disclose a seam in figures 3 and 4, which one of ordinary skill would understand as the joint between the outer plate and the bottom plate.
It would have been obvious to one of ordinary skill in the art to form the outer plate and the bottom plate of the tank of Takahisa from metal, as it is old and well known in the art to form fuel tanks for motorcycles from metal. With regards to the limitation that the outer and bottom plates are welded to each other, such amounts to product-by-process limitation. In that the inner and outer plates of the tank of Takahisa are joined at the periphery thereof, the end product of such joint is substantially equivalent to them being welded together. As set forth in MPEP 2113, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
Takahisa also discloses both the fuel vapor outlet and the canister are provided on the tank bottom plate so as to align in the front-rear direction. [Figs. 1-4, Items 55, 65 goes through the bottom of the fuel tank to the canister]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takahisa.
Claim 13:
Takahisa discloses a saddle-riding type vehicle (see title) comprising: a fuel tank 10 including a tank outer plate and a tank bottom plate (see para 0028); and a canister 55 in which fuel vapors generated in the fuel tank are brought and adsorbed and held by an adsorbent (see para 0029) provided in the canister, wherein the tank outer plate has an approximately U-shaped cross-sectional shape orthogonal to the front-rear direction and opened downward (see figures 1-4 and para oo28), wherein the tank bottom plate closes a lower opening of the tank outer plate, and wherein the canister is entirely covered by the tank outer plate in the side view of the vehicle (see figures 3 and 4 which show canister 55 in phantom, thus is not visible from these side views of the vehicle).
Takahisa does not disclose that the outer plate and the bottom plate are made of metal and the tank outer plate and the tank bottom plate are welded to each other along respective lower peripheries. Takahisa does disclose a seam in figures 3 and 4, which one of ordinary skill would understand as the joint between the outer plate and the bottom plate.
It would have been obvious to one of ordinary skill in the art to form the outer plate and the bottom plate of the tank of Takahisa from metal, as it is old and well known in the art to form fuel tanks for motorcycles from metal. With regards to the limitation that the outer and bottom plates are welded to each other, such amounts to product-by-process limitation. In that the inner and outer plates of the tank of Takahisa are joined at the periphery thereof, the end product of such joint is substantially equivalent to them being welded together. As set forth in MPEP 2113, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
Claim 16:
Takahisa, as shown in the rejection above, discloses all the limitations of claim 1.
Takahisa also discloses wherein the canister is disposed below the tank bottom plate and above a lower end of the tank outer plate. [Figs. 1-4, Items 10, 55]

Claim(s) 3, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takahisa as applied to claims 1 and 13 above, and further in view of Koike (US 8,210,305 B2) hereinafter Koike.
Claim 3:
Takahisa, as shown in the rejection above, discloses all the limitations of claim 1.
Takahisa doesn’t explicitly disclose wherein the fuel tank includes a bulging portion in a middle portion of the fuel tank in the front-rear direction, the bulging portion bulging outward in a vehicle width direction and getting smaller in the vehicle width direction from the bulging portion toward both sides of the fuel tank in the front-rear direction.
However, Koike does disclose wherein the fuel tank includes a bulging portion in a middle portion of the fuel tank in the front-rear direction, the bulging portion bulging outward in a vehicle width direction and getting smaller in the vehicle width direction from the bulging portion toward both sides of the fuel tank in the front-rear direction [Fig. 5, Item 12k].
Furthermore, Takahisa in view of Koike teaches all of the claimed features except for in plan view, at least a part of the canister is disposed in the bulging portion. It is noted that it has been held that rearranging components involves only routine skill in the art where the rearrangement would not have modified the operation of the device (See MPEP 2144.04 VI C).  
 Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have a design consideration within the skill of the art.  In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).  
 Since applicant has not disclosed that locating at least a part of the canister is disposed in the bulging portion does anything more than produce predictable results (i.e. providing a location for the canister), the mere rearrangement of the canister under the bulging portion is not considered to have patentable significance.  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koike to move the canister under the bulging portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to install the canister of Takahisa using the location and configuration of the canister relative to the fuel tank of Koike to provide maximal packaging space and protection for the fuel canister.
Claim 5:
Takahisa, as shown in the rejection above, discloses all the limitations of claim 1.
	Takahisa doesn’t explicitly disclose further comprising a purge valve configured to regulate flow of the fuel vapors from the canister to an internal combustion engine, the purge valve being disposed adjacent to the canister in the front-rear direction and under the fuel tank.
	However, Koike does disclose further comprising a purge valve configured to regulate flow of the fuel vapors from the canister to an internal combustion engine, the purge valve being disposed adjacent to the canister in the front-rear direction and under the fuel tank. [Item 19]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the purge valve of Koike to the fuel tank and vapor canister system of Takahisa to regulate the amount of vapor provided to the purge canister to optimize efficiency.
Claim 14:
Takahisa, as shown in the rejection above, discloses all the limitations of claim 13.
	Takahisa doesn’t explicitly disclose wherein the canister is located in a position with respect to a vehicle front-rear direction corresponding to a position with respect to the vehicle front-rear direction of a largest width portion of the tank outer plate.
	However, Koike does disclose wherein the canister is located in a position with respect to a vehicle front-rear direction corresponding to a position with respect to the vehicle front-rear direction of a largest width portion of the tank outer plate. [Fig. 5, Item 12k]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to install the canister of Takahisa using the location and configuration of the canister relative to the fuel tank of Koike to provide maximal packaging space and protection for the fuel canister.
Claim 15:
Takahisa and Koike, as shown in the rejection above, discloses all the limitations of claim 14.
	Takahisa doesn’t explicitly disclose wherein the canister is located in a position with respect to the vehicle front-rear direction corresponding to a largest curvature radius portion of the tank outer plate.
	However, Koike does disclose wherein the canister is located in a position with respect to the vehicle front-rear direction corresponding to a largest curvature radius portion of the tank outer plate. [Fig. 5, Item 12k]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to install the canister of Takahisa using the location and configuration of the canister relative to the fuel tank of Koike to provide maximal packaging space and protection for the fuel canister.

Claim(s) 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takahisa as applied to claim 1 above, and further in view of Koike and Hara (US 2015/0158540 A1) hereinafter Hara.
Claim 6:
Takahisa, as shown in the rejection above, discloses all the limitations of claim 13.
Takahisa doesn’t explicitly disclose wherein the canister includes an open-air port through which liquefied fuel resulting from liquefying the fuel vapors held by the adsorbent is released to atmosphere, and the canister further including a catch tray configured to guide the liquefied fuel released through the open-air port to a discharge position set on the vehicle.
Koike discloses wherein the canister includes an open-air port through which liquefied fuel resulting from liquefying the fuel vapors held by the adsorbent is released to atmosphere [Item 16d].
Hara also discloses the canister further including a catch tray configured to guide the liquefied fuel released through the open-air port to a discharge position set on the vehicle. [Para. 0091-0092]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the open air port of Koike to the fuel tank and vapor canister system of Takahisa to provide a means of purging excess liquefied fuel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the catch tray of Hara to the fuel tank and vapor canister system of Takahisa in view of Koike to provide a means of capturing the released fuel and thus preventing spillage.
Claim 7:
Takahisa, Koike, and Hara as shown in the rejection above, discloses all the limitations of claim 6.
Takahisa doesn’t explicitly disclose wherein the catch tray includes a pipe support portion configured to support at least one of pipes connected to the canister. [Para. 0091-0092]

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takahisa as applied to claim 1 above, and further in view of Koike and McKoskey et al. (US 10,589,621 B1) hereinafter McKoskey.
Claim 8:
Takahisa, as shown in the rejection above, discloses all the limitations of claim 1.
Takahisa doesn’t explicitly disclose wherein the canister is fastened by an elastic band to a bracket attached to a bottom portion of the fuel tank.
However, wherein the canister is fastened by an band to a bracket attached to a bottom portion of the fuel tank. [Item 17]
McKoskey discloses an elastic band. [col. 10, lines 17-29]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the canister fastening means of Koike to the fuel tank and vapor canister system of Takahisa to provide a means attaching the canister to the vehicle since Takahisa is silent as to attachment means.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the canister fastening means of McKoskey to the fuel tank and vapor canister system of Takahisa in view of Koike to provide a flexible means of tightly holding the canister to the vehicle.

Claim(s) 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takahisa as applied to claim 1 above, and further in view of Koike (US 2007/0023218 A1) hereinafter Koike '218.
Claim 9:
Takahisa, as shown in the rejection above, discloses all the limitations of claim 1.
Takahisa also discloses further comprising: a head pipe configured to support a steering stem to allow the steering stem to turn; a vehicle body frame extending from the head pipe in the front-rear direction; and a side stand provided on a first side in the vehicle width direction and configured to support a vehicle body leaning to the first side in the vehicle width direction during parking, wherein the fuel tank is formed into a saddle shape astride the vehicle body frame [Figs. 1-4, Item 2, 3, 10, 15].
Takahisa doesn’t explicitly disclose a fuel pump.
However, Koike ‘218 does disclose a fuel pump [Para. 0125].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the fuel pump of Koike '218 to the fuel tank and vapor canister system of Takahisa to provide means for transporting the fuel to the engine since Takahisa is silent regarding fuel pumping means.
Furthermore, Takahisa in view of Koike '218 teaches all of the claimed features except the canister and a fuel pump are disposed on one side and another side of the fuel tank, respectively, with the vehicle body frame interposed between the canister and the fuel pump. It is noted that it has been held that rearranging components involves only routine skill in the art where the rearrangement would not have modified the operation of the device (See MPEP 2144.04 VI C).  
 Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have a design consideration within the skill of the art.  In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).  
 Since applicant has not disclosed that locating the canister and a fuel pump are disposed on one side and another side of the fuel tank, respectively, with the vehicle body frame interposed between the canister and the fuel pump does anything more than produce predictable results (i.e. providing a location for the canister), the mere rearrangement of the canister is not considered to have patentable significance.  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takahisa in view of Koike '218 to have the canister and a fuel pump disposed on one side and another side of the fuel tank, respectively, with the vehicle body frame interposed between the canister and the fuel pump.
Claim 12:
Takahisa, as shown in the rejection above, discloses all the limitations of claim 1.
Takahisa also discloses further comprising: a head pipe configured to support a steering stem to allow the steering stem to turn; and a vehicle body frame extending from the head pipe in the front-rear direction, wherein the fuel tank is has a saddle shape astride the vehicle body frame [Figs. 1-4, Item 2, 3, 10, 15].
Takahisa doesn’t explicitly disclose a fuel pump.
However, Koike ‘218 does disclose a fuel pump [Para. 0125].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the fuel pump of Koike '218 to the fuel tank and vapor canister system of Takahisa to provide means for transporting the fuel to the engine since Takahisa is silent regarding fuel pumping means.
Furthermore, Takahisa in view of Koike '218 teaches all of the claimed features except the canister and a fuel pump are disposed on one side and another side of the fuel tank, respectively, with the vehicle body frame interposed between the canister and the fuel pump. It is noted that it has been held that rearranging components involves only routine skill in the art where the rearrangement would not have modified the operation of the device (See MPEP 2144.04 VI C).   
Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have a design consideration within the skill of the art.  In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).  
Since applicant has not disclosed that locating the canister and a fuel pump are disposed on one side and another side of the fuel tank, respectively, with the vehicle body frame interposed between the canister and the fuel pump does anything more than produce predictable results (i.e. providing a location for the canister), the mere rearrangement of the canister is not considered to have patentable significance.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takahisa in view of Koike '218 to have the canister and a fuel pump disposed on one side and another side of the fuel tank, respectively, with the vehicle body frame interposed between the canister and the fuel pump.

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takahisa as applied to claim10 above, and further in view of Rittershofer (US 2009/0025822 A1) hereinafter Rittershofer.
Claim 11:
Takahisa, as shown in the rejection above, discloses all the limitations of claim 10.
Takahisa also discloses wherein the fuel vapor outlet is penetrating the bottom of the fuel tank in an up-down direction and extending downwardly. [Figs. 1-4, Item 65 goes through the bottom of the fuel tank to the canister]
Takahisa doesn’t explicitly disclose a nipple.
However, Rittershofer does disclose a nipple [Para. 0029; Item 59].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to install the nipple connection of Rittershofer to the fuel tank of Takahisa since Takahisa is silent regarding how the connection is made and the nipple connection provides an easy to install, reliable interface for the parts to be connected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747